DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-2, 4-5, 7, 9, 11, 13, 18-20, 22-24, 26, 28-29, 31, 34, and 38 are currently pending and under examination on the merits in the instant case.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 7, 9, 11, 19-20, 22, 24, 26, and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase "such as" recited in claims 5, 7, 9, 11, 19, 24, 26, and 29 renders the claims indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 19-20 and 22 recite several additional elements included in the claimed vector. The claims fail to particularly point out and distinctly claim how the multiple different elements 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 31 is rejected under 35 U.S.C. 101 because Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 31 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). 
Claim 31 recites a “transformed cell” comprising a human nucleic acid sequence. Since the claim does not specify that the cell is isolated or a cultured cell, the claimed cell reads on an in vivo cell within a human organism, which is patent ineligible. 
For examination purpose, the cell will be interpreted as an isolated cell. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-5, 11, 24, 31, 34, and 38 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fotin-Mleczek et al. (US 2019/0241633 A1).
Fotin-Mleczek teaches making a pharmaceutical composition/vector encoding a codon-optimized human AGA of SEQ ID NO:39500 and administering an effective amount of the composition to isolated tissues/cells or a subject in need thereof to treat a disease amenable to the expression of the codon-optimized human AGA. See paragraphs 0031, 0042, 0046, 0054, 0149-0152, 0179-0180, and 0241; claims 1-3, 17, and 48-50. See also the following information pertaining to SEQ ID NO:39500 as retrieved from the sequence listing available in the electronic form as disclosed at page 404. 

    PNG
    media_image1.png
    129
    378
    media_image1.png
    Greyscale

Accordingly, claims 1, 4-5, 11, 24, 31, 34, and 38 are described by Fotin-Mleczek et al.

s 1, 4-5, 11, 24, 31, 34, and 38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Banning et al. (International Journal of Molecular Sciences, published on March 26, 2017, 18:706, applicant’s citation).
Banning discloses a vector encoding a codon-optimized AGA such that “217 of the 346 codons in AGA were exchanged for the optimal ones for human expression”, wherein the codon-optimized AGA vector produces a higher expression level of AGA protein in cells thus “codon optimization of AGA may be useful for both gene therapy and ERT.” See pages 3, 5, and 10; Figure 5. 
Since Banning’s vector encoding the codon-optimized human AGA is functional, it necessarily follows that the codon-optimized human AGA is operably linked to at least a promoter and a polyA signal, absent objective evidence to the contrary.
Accordingly, claims 1, 4-5, 11, 24, 31, 34, and 38 are described by Banning et al. 

Claims 1, 4-5, 11, 18, 24, 31, 34, and 38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (21st ESGLD workshop, September 14-17, 2017, Abstract No. O-8, applicant’s citation).
Chen discloses an “scAAV9” vector “carrying the codon-optimized human AGA gene” and reports that the scAAV9 vector administration “can almost completely clear peripheral GlcNAc-Asn accumulation in AGU mice” thus is useful as “gene therapy”. See the entire abstract.
Since Chen’s vector encoding the codon-optimized human AGA is functional, it necessarily follows that the codon-optimized human AGA is operably linked to at least a promoter and a polyA signal, absent objective evidence to the contrary.
Accordingly, claims 1, 4-5, 11, 24, 31, 34, and 38 are described by Chen et al. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 7, 9, 11, 13, 18-20, 22, 24, 26, 28-29, 31, 34, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Banning et al. (International Journal of Molecular Sciences, published on March 26, 2017, 18:706, applicant’s citation) in view of Yew et al. (WO 2017/106313 A1, applicant’s citation), Peltola et al. (Gene Therapy, 1998, 5:1314-1321), and Karumuthil-Melethil et al. (Journal of Neuroscience Research, 2016, 94:1138-1151).
Banning discloses a vector encoding a codon-optimized AGA such that “217 of the 346 codons in AGA were exchanged for the optimal ones for human expression”, wherein the codon-optimized AGA vector produces a higher expression level of AGA protein in cells thus “codon optimization of AGA may be useful for both gene therapy and ERT.” See pages 3, 5, and 10; Figure 5. 
Banning does not teach making an AAV vector encoding the codon-optimized AGA, wherein the vector comprises additional elements recited in claim 22.
Yew discloses an AAV (e.g., AAV9) vector construct designed to express codon-optimized nucleotide sequence, wherein the vector comprises AAV truncated ITR, CMV enhancer, CBA promoter, MVM intron, a codon-optimized nucleotide sequence, BHG polyA, 

    PNG
    media_image2.png
    646
    806
    media_image2.png
    Greyscale

Yew teaches that the above vector comprising the regulatory elements provides at least about 250-fold increase of the inserted gene in the liver in vivo. See Figure 7B and paragraph 0029.
Peltola teaches that “deficiency of human aspartylglucosaminidase (AGA) causes a lysosomal storage disease aspartylglucosaminuria (AGU)” and the “most important target organ for gene therapy in AGU is the CNS”. See pages 1314 and 1319.
Peltola teaches that adenovirus-mediated expression of AGA is observed “in AGU mouse liver and brain in vivo.” See page 1315.
Karumuthil-Melethil teaches that a self-complementary AAV9 vector (scAAV9) or a single-stranded AAV9 (AAV9) comprising a codon-optimized gene encoding a therapeutic protein can be effectively delivered to and expressed in the CNS in vivo, thereby providing therapeutic effects. See pages 1141-1142, 1144; Figures 1A, 2A, 4-5.
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize Yew’s AAV vector or Karumuthil-Melethil’s AAV9 or scAAV9 vector for in vivo, and Karumuthil-Melethil’s AAV9 or scAAV9 vector system was known to be effective in transducing the brain cells in vivo. 
Accordingly, claims 1, 4-5, 7, 9, 11, 13, 18-20, 22, 24, 26, 28-29, 31, 34, and 38 taken as a whole would have been prima facie obvious before the effective filing date.

Allowable Subject Matter
Claims 2 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form.

Conclusion
Claims 1, 4-5, 7, 9, 11, 13, 18-20, 22, 24, 26, 28-29, 31, 34, and 38 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008. The examiner can normally be reached Monday-Thursday: 8am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANA H SHIN/Primary Examiner, Art Unit 1635